Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, referee and board denied benefits to the claimant under §102(a) of the Unemployment Compensation Law, 13 PS §802(a), because she refused to accept an offer of suitable work because she felt she was not qualified to do the job.
*329The appellant was last employed by the Waynesboro Shoe Company, Waynesboro, Pennsylvania, her last day of work being October 7, 1960, at which time she was laid off. She had been an operator of a sewing machine, doing shoe closings and top stitchings for a period of three years and earned approximately $70.00 per week. On February 16, 1961 the claimant was referred by the bureau to Windsor Shoe Company, Green-castle, Pennsylvania, for an interview for possible placement as a fancy stitcher, paying piece rate with a guaranteed minimum of $1.00 per hour. She reported to and was interviewed by the prospective employer. He was interested in securing experienced help but had not been able to secure anyone experienced and therefore showed her the operation and offered to train her in the work. She refused the proffered employment because she did not feel that she was qualified to do the job and because she did not think the work would last long enough. The employer testified that if she showed any aptitude he would have kept her on.
This case is ruled by Dudley Unemployment Compensation Case, 195 Pa. Superior Ct. 167, 169 A. 2d 583; Simon Unemployment Compensation Case, 188 Pa. Superior Ct. 613, 149 A. 2d 653.
Decision affirmed.